Citation Nr: 1411189	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2013, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge pursuant to the August 2013 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  The Board is satisfied that the Veteran does not desire representation in this case.  Prior to the Board hearing, the veteran had requested representation by a Veterans Service Representative (a VA employee) to help him with his claim; however, the Veteran later decided that he would like to proceed in this hearing and in the claim without a representative.  See Board hearing transcript page 2.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran has a current bilateral hearing loss disability for VA compensation purposes.

3.  The Veteran's current bilateral hearing loss was incurred in service.

4.  The Veteran has a current disability of tinnitus.

5.  The Veteran's tinnitus began during service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims for service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, sensorineural hearing loss (as an organic diseases of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) do not apply.  Walker, 708 F.3d at 1331.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The Court has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).  Hearing loss (also referred to as hearing "impairment") will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine, 9 Vet. App. at 524; Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, the evidence supports the finding that the Veteran engaged in combat.  In particular, the Veteran's Form DD 214 reveals that, among other awards, he is in receipt of the Bronze Star Medal. The Veteran also testified to noise exposure during combat.  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service Connection for Bilateral Hearing Loss and Tinnitus

In this case, the Veteran contends that he currently suffers from bilateral hearing loss and tinnitus as a result of noise exposure from trucks, including loud exhausts, and exposure to combat fire while in service.  The Veteran asserts that, as a truck driver during combat, he was routinely exposed to hazardous noise in service.  He wrote and testified that the buzzing sound in his ears started in service after being exposed to the exhaust noise on the truck.  He also testified that hearing loss began during service following exposure to howitzer fire, as indicated by difficulty understanding speech.  The Veteran further contends that the service separation audiology examination report is invalid, and inconsistent with the significant hearing loss he had at service separation, because all the scores in each Hertz range consisted only of "0"s, which a comparison to the service entrance examination reflects are not the actual audiometric numbers tested at service separation but numbers inserted by the service examiner.  

The Board first finds that the Veteran sustained acoustic trauma in service.  As a truck driver, the Veteran was routinely exposed to loud noises of truck engines and truck exhausts during service.  Additionally, the Veteran is considered a "combat veteran."  As such, the Board finds that the Veteran's competent, lay accounts of his duties in service and routine exposure to loud noises, including combat fire, are consistent with the circumstances, conditions, and hardships of his service, and are, therefore, credible.  See 38 U.S.C.A. §  1154(b); Libertine at 524; Collette, 82 F.3d at 392-94.  

The Board next finds that the Veteran has a current bilateral hearing loss "disability" that meets the criteria at 38 C.F.R. § 3.385, based on both audiometric test scores of 40 decibels and speech recognition test scores less than 94 percent.  A VA audiology examination was conducted in October 2012 that reveals the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
80
90
LEFT
20
15
70
80
80

The puretone average in the right ear was 54 decibels.  The puretone average in the left ear was 53 decibels.  Speech recognition ability in the right ear was 90 percent and 72 percent in the left ear.  

The Board further finds that the Veteran has a current tinnitus disability.  During the October 2012 VA audiology examination, the Veteran reported having recurrent tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has consistently repeated this complaint several times since initiating his claim for service connection for tinnitus in November 2008, including during the October 2012 VA audiology examination, and in testimony during the December 2013 Videoconference Board hearing.  See Hearing Transcript at 3.  In addition to being competent, the Veteran has shown consistency and credibility when reporting the tinnitus symptoms that began in service and have been present ever since service; therefore, his statements establish a current tinnitus disability.

The Board finds that the evidence is at least in equipoise on the questions of whether the Veteran's current bilateral hearing loss disability began in service or is otherwise related to the in-service loud noise exposure, and whether tinnitus was "incurred" in service, that is, whether it had its onset in service and the current tinnitus is the same tinnitus.  During the October 2012 VA examination, the Veteran reported that the onset of the tinnitus was when the muzzle of a howitzer was fired beside him in service in 1969.  At the Board hearing, the Veteran testified that in service, following exposure to loud truck exhaust noises, he experienced a buzzing in the ears.  The Veteran has written and testified that he has experienced tinnitus during the remainder of service and ever since service.  

The Veteran has credibly testified that he experienced the onset of hearing loss during service.  At the Board hearing, he testified that, following close exposure to howitzer fire, he could not hear hardly at all for a few days, with subsequent worsening of hearing loss indicated by difficulty hearing people speak.  He testified that he is confident the day of the howitzer explosion in service is the day that he sustained ear damage that caused hearing loss and tinnitus. 

The evidence in this case clearly shows that the purported audiometric test scores recorded at service separation are implausible and may not be relied upon as indicative of the severity of the Veteran's hearing loss at service separation.  There is enough indicia of irregularity in the process of recording the audiometric examination numbers to overcome any presumption of regularity in recording of the consistent "0"s in each audiometric testing level.  At service entrance, the audiometric test scores ranged from -10 to 15, reflecting five different decibel scores.  By stark contrast, the service separation audiometric examination report reflecting all audiometric test scores of "0"s is not plausible.  The service separation examination report audiometric numbers are inconsistent with the mixed service entrance audio examination measures and are atypical.  

The Veteran also credibly testified that he had significant hearing loss at service separation, that the service separation audiometric examination report does not reflect the hearing loss, that the service separation audiology examiner commented on the severity of the Veteran's hearing loss, and the Veteran believed that the service separation audiometric testing would reflect the severity of hearing loss, but when he obtained a copy of the examination was surprised to find that all the scores in each Hertz range consisted only of "0"s.  The Veteran's statements and testimony of having a conversation with service audiometric examiner is internally consistent and consistent with the "0" findings recorded in this case.  For these reasons, the service separation examination results are not valid, may not be relied upon as the factual basis for an opinion, and are to be treated as if no service separation examination results are of record.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385  does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).  

On the question of nexus to service, the October 2012 VA examiner opined, in an October 2012 addendum medical opinion, that the current bilateral hearing loss and tinnitus are less likely as not caused by or a result of an event in military service.  The VA examiner relied on the factual assumption that the Veteran had hearing within normal limits at both enlistment and separation with no complaints of tinnitus, that these disorders did not become symptomatic until decades after discharge from service, and that the Veteran had years of post-service occupational noise exposure.  

The Board finds the October 2012 VA examiner's opinion to be legally inadequate in its reliance on the invalid service separation audiometric examination and findings that purported to show normal hearing at service separation, and reliance on an absence of treatment since service, as a basis for the opinion.  A claimant may establish entitlement to service connection for hearing loss even if there is no showing of hearing loss in service or for years thereafter, so long as evidence demonstrates a medical relationship between the in-service noise exposure and the current disability.  Hensley, 5 Vet. App. at 160.  In addition, the VA examiner based the opinion, at least in part, on the incorrect finding of post service, occupational noise exposure for years after service.  A September 2010 letter from the Veteran's employer indicated that various forms of hearing protection were provided to, and utilized by, employees for excessive noise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis)

There is no other adequate medical nexus opinion that addresses the etiology of the Veteran's bilateral hearing loss and tinnitus; as such, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).  

In this case, while the Veteran was first diagnosed with bilateral hearing loss and tinnitus years after discharge from service, his credible testimony establishes the onset of hearing loss and tinnitus during service.  The Veteran's hearing loss disability (identified as sensorineural hearing loss) is of the type and configuration that is consistent with in-service noise exposure given the Veteran's history and current diagnosis of recurrent tinnitus.  Sensorineural hearing loss is defined as "that due to a lesion in either the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st Ed. 2007); see also 38 C.F.R. § 20.903(b)(2) (2013) (notice to the appellant is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal).  

These diagnoses coupled with the evidence pertinent to service, specifically, the Veteran's competent and credible statements indicating in-service acoustic trauma and his Form DD 214 revealing participation in combat, the onset of symptoms of hearing loss and tinnitus in service following the loud noise exposures, and symptoms of hearing loss and tinnitus after service, are evidence supportive of the Veteran's claims.  The Veteran has consistently stated that the hearing difficulties and ringing in his ears began in service while he was serving in Vietnam.  In an October 2008 private treatment record, the Veteran reported having progressive hearing loss for over 30 years.  In a November 2008 private treatment record, the Veteran reported that he did not pass the hearing test in service, which was attributed to exposure to loud explosions.  While the December 1971 service separation examination purported to reflect normal hearing thresholds, the Veteran consistently explained that he was told he had hearing loss at the time of service separation; however, because he wanted to be discharged from service without delay, a normal hearing evaluation was recorded.  See November 2008 treatment report; see also October 2009 Notice of Disagreement; see also Hearing Transcript at 7.  

On the question of onset of hearing loss symptoms, the Veteran's daughter (who was born while the Veteran was in Vietnam) and son provided statements in June 2008 indicating that, as long as they could remember, the Veteran had hearing problems, which would result in them having to speak loudly and/or looking directly at him.  Additional lay statements from the Veteran's friend (who began working with the Veteran in 1972, shortly after service discharge) and brother reveal that the Veteran had hearing difficulty since returning from active service.  As to the assertion that the ringing in the ears had onset during service, the Veteran repeatedly contended, written, and testified that these symptoms began after an 
M-102 howitzer was fired next to him.  See October 2012 VA examination report; see also Hearing Transcript at 3.

While the record does not reflect that the Veteran's bilateral hearing loss manifested to a compensable degree within a year after discharge from service or for years after separation, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  See 38 C.F.R. § 3.303(d).  

In this case, consideration of the totality of the evidence of record establishes that the Veteran's bilateral hearing loss and tinnitus were incurred in service, that is, that the hearing loss and tinnitus had their onset in service even though such was not diagnosed until years later.  Id.  The evidence shows acoustic trauma and also reflects diagnosis of sensorineural hearing loss, which is consistent with sensorineural (nerve) damage.  In this case, the only potential cause of nerve damage identified was the in-service event and injury of trauma.  The nature of the diagnosis of sensorineural hearing loss recognizes the nerve involvement.  There is no adequate competent medical opinion to weigh against the claims, despite the fact 

that an attempt was made to obtain an opinion on the questions of nexus to service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for bilateral hearing loss and tinnitus, as incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


